In a support proceeding, the appeal, as limited by appellant’s brief, is from so much of an order of the Family Court, Nassau County, entered October 5, 1976, as increased the total amount of support payments from $90 per week to $145 per week. Order reversed insofar as appealed from, on the law, without costs or disbursements, and application for an increase in support denied. Petitioner failed to show any change of circumstances from the time of the original award contained in the divorce decree of November 13, 1975, to warrant its modification. Rabin, Acting P. J., Shapiro, Titone and O’Connor, JJ., concur.